Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 10, 2017                                                                                         Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  153092                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                             Joan L. Larsen
                                                                                                          Kurtis T. Wilder,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 153092
                                                                    COA: 322207
                                                                    Ingham CC: 13-000917-FH
  BARBARA ELLEN CARTER,
           Defendant-Appellant.

  _________________________________________/

          By order of September 6, 2016, the prosecuting attorney was directed to answer
  the application for leave to appeal the December 10, 2015 judgment of the Court of
  Appeals. On order of the Court, the answer having been received, the application for
  leave to appeal is again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting
  leave to appeal, we VACATE in part the Court of Appeals judgment and we REMAND
  this case to that court for reconsideration in light of People v Stevens, 498 Mich 162
  (2015). In all other respects, leave to appeal is DENIED, because we are not persuaded
  that the remaining questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 10, 2017
           a0503
                                                                               Clerk